DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are of insufficient quality, including drawings having too much shading, insufficient solid black lines, and photographs (see 37 CFR 1.84 in general, and in particular see 37 CFR 1.84 (m), (a), (b), respectively).
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claims 4, the phrase "e.g." (short for exempli gratia which is Latin for “for example”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of further examination on the merits, a spool made of any material listed in claim 4 shall be found to meet the claim, e.g. if an unspecified metal is named or a particular metal (e.g. titanium), or an unspecified polymer (including an unspecified plastic since plastics are polymers) or a particular plastic (e.g. nylon), etc.

Claim 13 contains the trademark/trade name “EPU 40”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular kind of polyurethane and, accordingly, the identification/description is indefinite. For the purposes of further examination on the merits, “EPU 40 polyurethane” will be simply examined as “polyurethane”.

Claim 13 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or 
The Markush grouping in claim 13 (i.e. “wherein the constrictable outer member comprises one or more of EPU 40 polyurethane, foam, or silicone”) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: EPU 40 polyurethane and silicone are chemical compositions (i.e. what chemicals something is made of) while foam (- e.g. a material in a lightweight cellular form resulting from introduction of gas bubbles during manufacture) refers to a specific structural composition (i.e. how something is arranged not the chemical composition of that arrangement). EPU 40 polyurethane and silicone are not inherently in a foam structure, and foam is not inherently made out of one of EPU 40 polyurethane and silicone. For example, foam may be made out of natural latex.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Regarding claims 16, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-11, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matsushita (NPL document Cite #1 on IDS received 3/18/2020, hereinafter referred to as Matsu).
Matsu discloses:
Re claim 1. A transmission, comprising:
a spool (combined upper disc, lower disc, and spring, Fig. 2, 9b; pg 2251, col 2, Proposal Drum CVT, “It consists of a TC servo motor, two discs, a shaft, a spring, a frame and strings… connected with strings as shown in Fig. 3.”) having a bore (see central hole in the discs and spring forming the spool through which a shaft is inserted, Fig. 2; pg 2251, col 2, Proposal Drum CVT, “The shaft is fixed with a hole of the disc and a hole of the frame. There are a spring and another disc on the shaft”
a constrictable (see r-cvt, Fig. 3b - see tubes deforming inward in the central portion between the upper and lower discs; pg 2251, col 2, Proposal Drum CVT, “This Drum CVT works as follows : when the wire gets no load, the circle on the cross section of the strings keeps max diameter and pull the wire at the fastest speed. Meanwhile, when the wire gets a load, the diameter of the circle will be smaller”) outer member (combined plurality of tubes interposed between the upper and lower discs of the spool, Figs. 3b, 9b; pg 2251, col 2, Proposal Drum CVT, “two discs are connected with soft strings covered and aluminum tubes are on the strings”) disposed around a circumference of the spool (see circumferential string holes on upper and lower discs, Fig. 2; see Figs. 3b, 9b - said plurality of tubes forming the constrictable outer member are disposed around the circumference of the discs forming the spool); and
a cord (see wire wrapping around a portion of the constrictable outer member, Fig. 9b; pg 2251, col 2, Proposal Drum CVT, “wire”) configured to at least partially wrap around the outer member such that rotation of the spool causes a tension force to be applied to the cord, wherein a greater tension force causes the outer member to constrict more than a lower tension force (pg 2251, col 2, Proposal Drum CVT, “This Drum CVT works as follows : when the wire gets no load, the circle on the cross section of the strings keeps max diameter and pull the wire at the fastest speed. Meanwhile, when the wire gets a load, the diameter of the circle will be smaller).

Re claim 2. The transmission of claim 1, wherein a rigidity of the spool is greater than a rigidity of the outer member. (The rigidity of the spool is inherently greater than the rigidity of the outer member (formed by the plurality of tubes) since the outer member deforms (radially) under a load whereas the spool does not deflect radially - See Fig. 3b)
Re claim 5. The transmission of claim 1, wherein the spool has a first side wall (see upper disc, Fig. 2) and a second side wall (see lower disc, Fig. 2), and the first side wall and second side wall are coaxial with the bore (said bore is central to both upper and lower discs, see Fig. 2), and wherein the constrictable outer member connects the first side wall to the second side wall (See Figs. 3b, 9b; pg 2251, col 2, Proposal Drum CVT, “ discs are connected with soft strings and aluminum tubes are on the strings.).
Re claim 6. The transmission of claim 5, wherein the outer member comprises a plurality of elastomeric struts (see the plurality of tubes connecting said first side wall (upper disc) and second side wall (lower disc), Figs. 3b, 9b) connecting the first side wall to the second side wall.
Re claim 7. The transmission of claim 6, wherein the plurality of struts are arranged in a circular pattern about the bore. (See Figs. 3 and 9)
Re claim 8. The transmission of claim 5, wherein the outer member comprises an elastomeric lattice connecting the first side wall to the second side wall (see the plurality of tubes connecting said first side wall (upper disc) and second side wall (lower disc) which form an elastomeric lattice. Figs. 3b, 9b). 
Re claim 9. The transmission of claim 5, wherein the outer member (strings connecting the first and second disk in Fig. 3(a). pg 2251, col 2, Proposal Drum CVT - “the discs are connected with strings so that the soft string is deflected when the wire gets a load”. The instant application specifically states in para. [0025] that “in some embodiments, the film is a fabric. The fabric may be woven or non-woven fabric. The fabric may be comprised of one or more types of elastic fibers” […] The elastomeric film may include one or more holes in the film. […] the holes may be patterned or randomly distributed. The holes may be of any size”. The strings in Matsu may be considered a non-woven fabric having holes in between the strings, and so constitute per the specification of the instant application.) comprises a film.
Re claim 10. The transmission of claim 9, wherein the film includes a one or more holes. (The spaces between the strings constituting the film are holes. See Figs. 2, 3.)
Re claim 11. The transmission of claim 1, wherein the constrictable outer member is a lattice. (see the plurality of tubes connecting said first side wall (upper disc) and second side wall (lower disc) which form an elastomeric lattice. Figs. 3b, 9b.)
Re claim 18. The transmission of claim 1, wherein the bore is adapted to fit a shaft (Fig. 2, “shaft”).
Re claim 19. The transmission of claim 18, wherein the shaft is driven by a driver (“RC servo motor” in Fig. 2).
Re claim 20. The transmission of claim 19, wherein the driver is a motor or a hand crank (“RC servo motor” in Fig. 2).
Re claim 21. A prosthetic (Pg 2251, first paragraph of Introduction section), comprising:
a prosthetic body (Pg 2251, first and second paragraphs of Introduction section) including a movable member;
a transmission of claim 1 (see rejection of claim 1 above), wherein the cord of the transmission is attached to the movable member (Fig. 1 - one of the fingers may be considered the  movable member. See Pg 2251, first paragraph of “Proposal Drum CVT”);
a motor (“RC servo motor” in Fig. 2) having a drive shaft (Fig. 2, “shaft”), wherein the drive shaft is disposed within the bore (Fig. 2); and wherein rotation of the motor is configured to cause movement of the movable member by way of the cord (See Pg 2251, first paragraph of “Proposal Drum CVT”).


Claim(s) 1-2, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Reswick (US 4,652,250).

Re claim 1. A transmission, comprising:
a spool (4) having a bore (Fig. 3 - bore has shaft 5 inside of it);
a constrictable (C4/L46-55 - “diameter decreases”) outer member (3 - the arms 3 collectively form the constrictable outer member) disposed around a circumference of the spool (4); and
a cord (13) configured to at least partially wrap around the outer member such that rotation of the spool causes a tension force to be applied to the cord, wherein a greater tension force causes the outer member to constrict more than a lower tension force (C4/L46-56; C2/L63-C3/L3).
Re claim 2. The transmission of claim 1, wherein a rigidity of the spool is greater than a rigidity of the outer member. (The rigidity of the spool is inherently greater than the rigidity of the outer member (formed by the arms 3) since the outer member (3 plural) constricts when under a higher load while the spool 4 does not constrict under a higher load.)
Re claim 14. The transmission of claim 1, wherein the constrictable outer member comprises a plurality of vanes (3) arranged radially about the bore and configured such that the tension force bends each vane in contact with the cord (C4/L46-56; C2/L63-C3/L3; C5/L47-58).
Re claim 15. The transmission of claim 14, wherein each vane (3) of the array of vanes is curved when the tension force is equal to zero. (Fig. 1; C3/L50 - “arcuate portion”)
Re claim 16. The transmission of claim 14, wherein each vane of the array of vanes is made of an elastic material, for example, a spring material. (C7/L24-26 - “arms 3 can be constructed of any suitable plastic material or lightweight metal”. Plastic materials have at least some elasticity relative to other materials, and so are may reasonable be considered elastic material. The Examiner notes that paragraph [0019] of the instant application explicitly states “The constrictable material could also be a non-stretchable elastic material such as spring steel or nylon.” Thus, the plastic of Reswick need not stretch to be considered an elastic material.) 
Re claim 18. The transmission of claim 1, wherein the bore (Fig. 3) is adapted to fit a shaft (5) (Fig. 3).
Re claim 19. The transmission of claim 18, wherein the shaft is driven by a driver (C8/L15-39 - “motor”).
Re claim 20. The transmission of claim 19, wherein the driver is a motor or a hand crank (C8/L15-39 - “motor”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (NPL document Cite #2 on IDS received 3/18/2020, hereinafter referred to as Shaping).
Re claim 3
Matsu discloses all claim dependency limitations, but is silent to the spool comprising a material suitable for injection molding or 3D printing.
Shaping teaches spool comprising a material suitable for injection molding or 3D printing (Page 1, paragraph 2 - “Traditionally extruded nylon has good mechanical properties, excellent bearing and wear characteristics. Its fatigue resistance, noise damping ability, corrosion resistance, and lightweight make nylon ideal for metal replacement applications, such as bearings, gears, sheaves, and sprockets in 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Matsu such that the spool comprises a material suitable for injection molding or 3D printing, as taught by Shaping, for the purpose of improving the fatigue resistance, noise damping ability, and corrosion resistance, and reducing the weight of the spool.

Matsu as modified above by Shaping further teaches:
Re claim 4. The transmission of claim 1, wherein the spool comprises metal or alloy (e.g., steel, aluminum, titanium) [sic]; a polymer or polymer composite (e.g., nylon, polycarbonate, polyester, polyethylene, polypropylene, polystyrene, polyvinyl chloride, acrylonitrile butadiene styrene, polyurethane, epoxy, acrylic, phenolics, melamine formaldehyde, urea-formaldehyde, PEEK, maleimide, PEI, polyimide, plastarch, polylactic acide, polysulfone, or carbon fiber) [sic], an organic material (e.g., wood, bioplastic) [sic], or a combination of two or more materials. (Shaping taught making the spool out of nylon. Nylon is a polymer or polymer composite, as explicitly indicated in the claim set filed 3/18/2020)

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reswick (US 4,652,250) in view of Elenbaas (US 3,095,821).
Re claim 17
Reswick discloses all claim dependency limitations, see above, but is silent to wherein each vane of the array of vanes is made of nylon. However, Reswick does state at C7/L24-26 - “arms 3 can be constructed of any suitable plastic material or lightweight metal”. The Examiner notes that nylon is a type of plastic material.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Reswick such that each vane of the array of vanes is made of nylon, as taught by Elenbaas, for the purpose of choosing a specific plastic material for the vanes and for the purpose of being able to manufacture each vane via molding.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reswick (US 4,652,250) in view of Arimachi (US 2019/0291999).
Re claim 13
Reswick discloses all claim dependency limitations, see above, but is silent to the constrictable outer member comprising one or more of EPU 40 polyurethane, foam, or silicone.
Arimachi teaches making a vane member out of polyurethane (para. [0004]), for the purpose of suppressing plastic deformation and improving durability (para. [0004]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Reswick such that the constrictable outer member comprises one or more of EPU 40 polyurethane, foam, or silicone, as taught by Arimachi, for the purpose of suppressing plastic deformation and improving durability.


Allowable Subject Matter
12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Suzuki (US 2003/0190173) discloses foam on a roller (para. [0099]), but rather than disclosing a cord or cord-like object around the foam, discloses a wide belt for transferring an image (para. [0071]). Thus, Suzuki teaches away from the wide belt being swapped for a cord, since the device of Suzuki would be inoperative for its intended purpose of photocopying/printing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         
/William Kelleher/               Supervisory Patent Examiner, Art Unit 3658